958 F.2d 614
Janice G. CLARK, Orscini L. Beard, Eddie G. Crawford,Norbert C. Rayford, Voter Information Project, Inc., LouisScott, Sylvia Cook, Connie Sadler, Tom Nelson and AlbertRichard, Plaintiffs-Appellees Cross-appellants,v.Edwin W. EDWARDS, Governor of Louisiana, Richard P. Ieyoub,Attorney General of Louisiana, Fox McKeithen, Secretary ofState of the State of Louisiana, in Their OfficialCapacities as Representatives of the State of Louisiana,Defendants-Appellants Cross-appellees.
No. 91-3737.
United States Court of Appeals,Fifth Circuit.
April 1, 1992.

Robert G. Pugh (argued), Robert G. Pugh, Jr., of the Law Firm of Pugh, Pugh & Pugh, Shreveport, La., John N. Kennedy, Special Counsel to the Governor, Thomas A. Casey, Executive Counsel to the Governor, Kay Kirkpatrick, Asst. Executive Counsel to the Governor, Baton Rouge, La., for Charles "Buddy" Roemer Governor of La.
Kenneth C. DeJean, First Asst. Atty. Gen., Roy Mongrue, Asst. Atty. Gen., Louisiana Dept. of Justice, Office of Atty. Gen., Baton Rouge, La., for and on behalf of William J. Guste, Jr., Atty. Gen. of La.
Angie Rogers LaPlace, Special Counsel to the Secretary of State, Baton Rouge, La., for and on behalf of Fox McKeithen, Secretary of State of La.
Robert B. McDuff (argued), Gillis W. Long Poverty Law Center, Loyola University School of Law, New Orleans, La., Ernest L. Johnson, T. Richardson Bobb, Pamela Taylor-Johnson, Johnson, Taylor & Thomas, Baton Rouge, La., Ulysses Gene Thibodeaux, Lake Charles, La., for plaintiffs-appellees cross-appellants.
Robert S. Berman, U.S. Dept. of Justice, Civ. Rights Div., Washington, D.C., for U.S., as amicus curiae.
Yvonne L. Hughes, Anthony W. Skidmore, George A. Blair, III, New Orleans, La., for Orleans Louis A. Martinet Soc.
Michael H. Rubin, Christi Peck, Rubin, Curry, Colvin & Joseph, Baton Rouge, La., for Louisiana Dist. Judges Ass'n.
Fred J. Cassibry, Jan Van Loon, Sandra Vujnovich, Brook, Morial, Cassibry, Fraiche & Pizza, New Orleans, La., for Orleans Trial Judges Ass'n and Twenty-fourth Judicial Dist. Court as amicus curaie.
Frank Foil, Chairman, Litigation Committee, Baton Rouge, La., for amicus curiae The Conference of Court of Appeals Judges of La.
H. Alston Johnson, Phelps, Dunbar, Marks, Claverie & Sims, Baton Rouge, La., for the Louisiana Court of Appeal for the First and Third Circuit, as amici curiae.
Robert P. McLeod, Paul J. Verlander, Jr., McLeod, Swearingen, Verlander, Dollar, Price & Noah, Monroe, La., for amicus curiae The Second Circuit Court of Appeal.
Michael B. Wallace, M. Nan Allessandra, Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., for Louisiana Court of Appeal for the Fifth Circuit, as amicus curiae.
Jack C. Benjamin, New Orleans, La., for amicus curiae Louisiana Organization for Judicial Excellence.
Lila Tritico Hogan, Hammond, La., Carolyn Lahr Ott, Denham Springs, La., for amicus curiae on behalf of plaintiffs.
Thomas J. DeJean, President, St. Landry Parish Bar Ass'n, Opelousas, La., for St. Landry Parish Bar Ass'n, as amicus curiae.
Risley C. Triche, Napoleonville, La., for amicus curiae 23rd Judicial Dist. Bar Assn.
Thomas J. Malik, Chief Judge, Edgard, La., for amicus curiae brief on behalf of the 40th Judicial Dist. Court and Thomas J. Malik, Chief Judge.
Madeline Jasmine, Judge, Edgard, La., for amicus curiae brief on behalf of Madeline Jasmine, Judge of Div. "A", 40th Judicial Dist. Court.
On Appeal from the United States District Court for the Middle District of Louisiana, John V. Parker, Chief Judge.
Prior Report:  777 F.Supp. 471.
Before KING, JOHNSON, and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
The Motion of the Defendants-Appellants-Cross-Appellees to dismiss their appeal, to vacate the stay pending appeal previously entered by this Court, and to remand this case to the district court for imposition of the relief ordered by the district court at the next scheduled election is hereby granted.   The Motion of the Plaintiffs-Appellees-Cross-Appellants to dismiss their cross-appeal is hereby granted.


2
APPEALS DISMISSED;  STAY VACATED;  REMANDED TO THE DISTRICT COURT WITH INSTRUCTIONS.